260 P.3d 208 (2011)
172 Wash. 2d 1006
STATE of Washington, Respondent,
v.
Ryan Joseph NYEGAARD, Petitioner.
No. 84467-4.
Supreme Court of Washington.
September 6, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst and Stephens, considered at its September 6, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the matter is remanded to the Court of Appeals Division Two for reconsideration in light of Supreme Court No. 83525-0State of Washington v. Michael Wayne Robinson, 171 Wash.2d 292, 253 P.3d 84 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE